(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
Por cuanto, invocando la sección 59 del Eeglamento de este Tribunal la parte apelada solicita la desestimación del recurso inter-puesto en este caso por no haberse proseguido con la debida diligen-cia y ser frívolo;
*982PoR CUANTO, a la moción se acompaña una certificación de los autos y de ella resulta que el pleito se inició por demanda en cobro de una deuda garantizada con hipoteca; que emplazada la deman-dada no compareció, anotándose su rebeldía en 1 de septiembre de 1932; que señalada la vista, también faltó en comparecer la de-mandada, celebrándose en su ausencia, practicando el demandante su prueba consistente en la escritura de hipoteca, una certificación del Registro, la liquidación de plazos y el pagaré hipotecario sus-crito por la demandada pertinentes al caso, y dictando la Corte sen-tencia de conformidad con las alegaciones y las pruebas condenando a la demandada a pagar al demandante la suma reclamada con in-tereses y costas;
Pob Cuanto, notificada la sentencia apeló la demandada en 21 de noviembre de 1932 y desde entonces viene solicitando y obteniendo prórrogas para que el taquígrafo prepare la transcripción, alegando como único motivo la acumulación del trabajo del taquígrafo; y
Por Cuanto, la mera exposición de esos hechos basta para con-cluir que se trata de un recurso frívolo interpuesto con el solo pro-pósito de dilatar la ejecución de la sentencia:
Por tanto, de acuerdo con la regia invocada, se desestima el re-curso.